            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 1 of 22 Page ID #:1




             1 Gary M. Anderson (State Bar No. 97385)
               ganderson@fulpat.com
             2 I. Morley Drucker (State Bar No. 29505)
               mdrucker@fulpat.com
             3 FULWIDER PATTON LLP
               6100 Center Drive, Suite 1200
             4 Los Angeles, CA 90045
               (310) 824-5555
             5 (310) 824-9696
               litdocketla@fulpat.com
             6
             7 Attorneys for Pacific Packaging Concepts, Inc.
             8
             9                               UNITED STATES DISTRICT COURT
            10           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
            11
            12 PACIFIC PACKAGING CONCEPTS, INC.,                CASE NO.: 2:19-cv-04755
               a California corporation
            13                                                  COMPLAINT FOR
                            Plaintiff,
            14                                                  1) FEDERAL TRADEMARK
            15        v.                                        INFRINGEMENT (15 U.S.C.
                                                                § 1114(1));
            16 NUTRISYSTEM, INC., a Delaware                    2) COUNTERFEIT
               corporation; NUTRI/SYSTEM IPHC, INC.,
            17 a Delaware corporation; and DOES 1-10,           TRADEMARK INFRINGEMENT
               inclusive,                                       (15 U.S.C. §§ 1114(1); 1116(d))
            18                                                  3) FALSE DESIGNATION OF
                            Defendants.
            19                                                  ORIGIN (15 U.S.C. § 1125(a));

            20                                                  4) FEDERAL TRADEMARK
                                                                DILUTION (15 U.S.C. § 1125(c));
            21                                                  5) UNFAIR COMPETITION
            22                                                  (CAL. BUS. & PROF. CODE
                                                                § 17200);
            23                                                  6) FALSE ADVERTISING (CAL.
            24                                                  BUS. & PROF. CODE § 17500);

            25                                                  7) UNFAIR COMPETITION
                                                                (CAL. COMMON LAW); AND
            26                                                  8) TRADEMARK
            27                                                  INFRINGEMENT (CAL.
                                                                COMMON LAW)
            28                                                  DEMAND FOR JURY TRIAL

1048575.1        COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 2 of 22 Page ID #:2




             1                                    PRELIMINARY STATEMENT
             2           1.       Plaintiff Pacific Packaging Concepts, Inc. (hereinafter "Plaintiff")
             3 brings this action against Defendants Nutrisystem, Inc. and Nutri/System IPHC, Inc.
             4 (hereinafter collectively referred to as "Defendants").
             5           2.       Plaintiff brings this action against Defendants under the Trademark Act
             6 of 1946, as amended, 15 U.S.C. § 1051 et seq., and under the statutory and common
             7 laws of the State of California, to enjoin the current and prospective infringement of
             8 Plaintiff's FRESH START® trademark, as well as for false designation of origin,
             9 dilution, unfair competition and false advertising, and for the recovery of monetary
            10 damages resulting from those actions, and for injunctive relief.
            11                                     JURISDICTION AND VENUE
            12           3.       The First, Second, Third and Fourth Claims for relief arise under the
            13 Lanham Act of 1946, as amended, 15 U.S.C. § 1051 et seq. Jurisdiction over the
            14 subject matter of these claims is vested in this court under 15 U.S.C. § 1121(a) and
            15 28 U.S.C. § 1331.
            16           4.       The Fifth, Sixth, Seventh and Eighth claims for relief arise under the
            17 statutory and common laws of the State of California. Jurisdiction over the subject
            18 matter of these claims is vested in this Court under 28 U.S.C. § 1338(b) in that these
            19 claims are joined with a substantial and related claim under the United States
            20 Trademark laws. Jurisdiction over these claims is also vested in this Court under 28
            21 U.S.C. § 1367(a) based upon the principles of supplemental jurisdiction.
            22           5.       A substantial part of the events giving rise to the claims asserted herein
            23 occurred in the Central District of California and have caused, and continue to
            24 cause, damage to Plaintiff in this District. Further, on information and belief,
            25 Defendant has advertised, offered for sale, and, unless enjoined by this Court, will
            26 continue to advertise and offer for sale products and programs in this District
            27 utilizing a counterfeit mark as set forth more fully herein. Accordingly, this Court
            28 has personal jurisdiction over the Defendant and venue in this District is proper

1048575.1        COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                1
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 3 of 22 Page ID #:3




             1 under 28 U.S.C. 1391(b) and 1391(c).
             2                                         THE PARTIES
             3           6.       Plaintiff is a corporation organized under the laws of the State of
             4 California, with a principal place of business at 1067 E. Bedmar Street, Carson,
             5 California 90746. Plaintiff conducts business under the name Fresh Start Vitamin
             6 Co. Plaintiff manufactures and sells on a national basis an entire line of dietary
             7 supplements containing multi-vitamins and minerals under the federally registered
             8 trademark FRESH START®.
             9           7.       Upon information and belief, Defendant Nutrisystem, Inc. is a
            10 Delaware corporation, with a principal place of business at 600 Office Center Drive,
            11 Fort Washington, Pennsylvania 19034. Upon information and belief, Defendant
            12 Nutrisystem, Inc. has recently begun marketing a dietary supplement containing
            13 multi-vitamins and minerals under the trademark FRESH START.
            14           8.       Upon information and belief, Defendant Nutri/System IPHC, Inc. is a
            15 Delaware corporation, with a principal place of business 1011 Center Road,
            16 Wilmington, Delaware 19805. Upon further information and belief, Defendant
            17 Nutri/System IPHC, Inc. is a subsidiary of Nutrisystem, Inc. and is a holding
            18 company which holds title to the intellectual property used by Defendant
            19 Nutrisystem, Inc.
            20           9.       Upon information and belief, Defendant Nutrisystem, Inc.'s use of the
            21 trademark FRESH START has been under license from Defendant Nutri/System
            22 IPHC, Inc.
            23           10.      Plaintiff is unaware of the actions, names and/or true capacities of
            24 Defendants, whether individual, corporate and/or partnership entities, named herein
            25 as DOES 1 through 10, inclusive (the "DOE Defendants"), and therefore sues them
            26 by their fictitious names. Plaintiff will seek leave to amend this complaint when
            27 their actions and/or true names and capacities are ascertained. Plaintiff is informed
            28 and believes, and thereupon alleges, that said Defendant and the DOE Defendants

1048575.1        COMPLAINT AND DEMAND FOR JURY TRIAL
                                                               2
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 4 of 22 Page ID #:4




             1 are responsible for the wrongs alleged herein, and that at all times referenced each
             2 was the agent and servant of the other Defendants and was acting within the course
             3 of scope of said agency and service.
             4           11.      Plaintiff is informed and believes, and thereupon alleges, that at all
             5 relevant times herein, each of the Defendants herein, including the DOE Defendants
             6 (collectively, "Defendants"), directed, knew or reasonably should have known of the
             7 acts and behavior alleged herein and the damages caused thereby, and by their
             8 actions and or inactions directed, ratified and encouraged such acts and behavior.
             9 Plaintiff further alleges that Defendants had a non-delegable duty to prevent or cure
            10 such acts and the behavior described herein, which duty Defendants failed and/or
            11 refused to perform.
            12                                         FACTUAL ALLEGATIONS
            13                                               Plaintiff
            14           12.      Since at least as early as 1979, Plaintiff and its predecessors, have
            15 marketed a variety of vitamin and dietary supplements. All of these products have
            16 been marketed under the house mark "FRESH START." In connection with its
            17 various vitamin and dietary supplement products, Plaintiff has developed a family of
            18 "_____ Start" trademarks. These include, by way of example, GREAT START®,
            19 FRESH START®, ULTRA START®, SUPER START®, OMEGA START®,
            20 HEART START®, MUSCLE START®, HERBAL START®, KID’S START®,
            21 BASIC START®, SUPREME START® and POWER START®. In addition to being
            22 the house mark, one of the Plaintiff’s products bears the name and is being marketed
            23 and sold under the FRESH START® product mark.
            24           13.      Attached as Exhibit A is a print out of the home page of Plaintiff's
            25 website showing each of its different products bearing the FRESH START® house
            26 mark.
            27           14.      Commencing in 1980, Plaintiff, through its predecessor, adopted and
            28 began using the trademark FRESH START® in connection with vitamin and dietary

1048575.1        COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                3
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 5 of 22 Page ID #:5




             1 supplement products. Plaintiff’s products are sold in single use packets, as shown
             2 from various years in Exhibit B, as well as sold in 15-Day, 30-Day and 90-Day
             3 boxes. Plaintiff’s 30-Day box of FRESH START® product is shown in Exhibit C.
             4 Exhibit D is a photograph of Plaintiff’s FRESH START® packet contained in both
             5 single use packets as well as 15, 30 and 90-Day boxes.
             6           15.      In 2001 Plaintiff obtained United States Trademark Registration No.
             7 2,463,131 for the mark FRESH START® for use in connection with dietary
             8 supplements containing multi-vitamins and minerals. Plaintiff's registration lists the
             9 goods in International Class 005, in accordance with the classification of goods and
            10 services under the International Classification of Goods and Services under the Nice
            11 Agreement, and which is the class that covers dietary supplements. In 2006 Plaintiff
            12 filed a Combined Section 8 & 15 Affidavit of Use and said registration is now
            13 incontestable under 15 U.S.C. § 1065. Plaintiff renewed the registration in 2010. A
            14 copy of Plaintiff's Certificate of Registration is attached as Exhibit E.
            15           16.      Plaintiff's FRESH START® dietary supplement products are marketed
            16 via Plaintiff's own website www.freshstartvitamins.com; as well as at
            17 www.amazon.com; www.walmart.com and sold in thousands of convenience stores,
            18 health food stores and other retail outlets nationwide.
            19           17.      Since 1980, Plaintiff has sold over 500 million individual
            20 vitamin/dietary supplement packets with a retail value of $725,000,000 bearing the
            21 house mark FRESH START®. Of these, Plaintiff has sold in excess of 75 million
            22 units of their specific product named FRESH START® with a retail value of
            23 $115,000,000.
            24           18.      Plaintiff has advertised and promoted its FRESH START® products via
            25 trade shows, catalogs, mailings, promotions and incentives for stores and other
            26 means to promote the FRESH START® house mark and has spent in excess of
            27 $3,500,000 to do so.
            28

1048575.1        COMPLAINT AND DEMAND FOR JURY TRIAL
                                                               4
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 6 of 22 Page ID #:6




             1           19.      Plaintiff's FRESH START® products are dietary supplements as
             2 defined in the Dietary Supplement Health and Education Act of 1984 and as such is
             3 subject to the labeling requirements established by the Food and Drug
             4 Administration (FDA). Among the labeling requirements, the product packaging or
             5 labeling must state that the product is a "dietary supplement" and it must include a
             6 "Supplement Facts" panel. 21 C.F.R. §101.36(e) In compliance with the labeling
             7 requirements, Plaintiff's FRESH START® product packaging contains a
             8 "Supplement Facts" informational panel listing the vitamins and minerals contained
             9 in the product. The packaging for Plaintiff's product also identifies the product as a
            10 "dietary supplement."
            11                                          Defendants
            12           20.      Upon information and belief, since 1974 Defendant Nutrisystem, Inc.
            13 has marketed and sold weight loss food plans and dietary supplements to assist
            14 individuals in eating healthy and promoting weight loss. Defendant Nutrisystem,
            15 Inc. has marketed its products under the Nutrisystem, Inc.'s house brand. Upon
            16 information and belief, Defendant Nutrisystem, Inc.'s use of the mark Nutrisystem,
            17 Inc. is under license from Defendant Nutri/System IPHC, Inc.
            18           21.      In late 2003, Defendant Nutrisystem, Inc. added a dietary supplement
            19 nutritional base mix product for use in a weight loss/weight management program to
            20 its existing product line, under the trademark SURE START. Defendant
            21 Nutri/System IPHC, Inc. obtained United States Trademark Registration No.
            22 3,100,874 for the mark. The registration was filed and issued in International Class
            23 005 covering dietary supplements. Defendant Nutri/System IPHC, Inc. also
            24 obtained United States Trademark Registration No. 3,131,848 for a stylized version
            25 of its SURE START trademark. Again this registration was issued in International
            26 Class 005, again covering dietary supplements.
            27
            28

1048575.1        COMPLAINT AND DEMAND FOR JURY TRIAL
                                                              5
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 7 of 22 Page ID #:7




             1           22.      Defendant Nutri/System IPHC, Inc. did not submit the Section 8
             2 Affidavits required under 15 U.S.C. § 1058 to maintain the two registrations and
             3 both registrations were cancelled in 2013.
             4           23.      Upon information and belief, at that point in time Defendants had
             5 abandoned the SURE START brand.
             6           24.      On November 6, 2018, Defendant Nutri/System IPHC, Inc. filed intent-
             7 to-use United States Trademark Application, Serial No. 88/183,300 to register the
             8 mark FRESH START for use in connection with "bases for making milk shakes;
             9 beverages having a milk base; dairy-based beverages; dairy-based powders for
            10 making dairy-based food beverages and shakes; milk-based beverages containing
            11 milk concentrates, vegetable oil and added nutrients; milk-based energy drinks;
            12 shakes; soy-based food beverage used as a milk substitute" in International Class
            13 029. International Class 029 covers "milk products." By filing on an intent-to-use
            14 basis, Defendant Nutri/System IPHC, Inc. did not submit a specimen showing
            15 trademark usage of the mark. Defendant's description of the goods in the trademark
            16 application is deceptive and misleading in that it fails to disclose to the USPTO that
            17 the product contains probiotics, vitamins and minerals which would require it to be
            18 classified as a dietary supplement falling in Class 005 and thus it fails to properly
            19 identify the goods as dietary supplements which should be identified in International
            20 Class 005 and not Class 029.
            21           25.      On November 6, 2018, also Defendant Nutri/System IPHC, Inc. filed
            22 intent-to-use United States Service Mark Application, Serial No 88/183,329 to
            23 register the mark FRESH START for use in connection with "providing weight
            24 reduction and weight management, treatment and supervision through programs
            25 featuring counseling and specialized low calorie, portion controlled foods, creating
            26 diet regimes; providing advice, consultation and information in the field of weight
            27 control including telephone and online advice, consultation and information in the
            28 fields of health, wellness and nutrition to individuals to help them achieve weight

1048575.1        COMPLAINT AND DEMAND FOR JURY TRIAL
                                                              6
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 8 of 22 Page ID #:8




             1 loss and weight management with a healthy lifestyle" in International Class 044.
             2 Here again the description of weight loss and management programs is misleading
             3 since it fails to indicate that the programs are based, at least in part, upon the use of
             4 dietary supplements by the consumers.
             5           26.      In addition to improperly categorizing the product in the trademark
             6 application, Defendant Nutrisystem, Inc.'s packaging/labeling for the product fails to
             7 comply with the federal labeling requirement. The product contains vitamins,
             8 minerals and probiotics and is therefore a dietary supplement. Defendant
             9 Nutrisystem, Inc.'s television advertisements for the product promotes and markets
            10 it as a dietary supplement. The label clearly states that it is a Probiotic Shake Mix
            11 containing one Billion CFUs Active Cultures along with 23 added vitamins and
            12 minerals, including Chromium. The label also identifies six function/structure
            13 claims, effects that the added vitamins and nutrients will have on the body. The
            14 product is clearly a dietary supplement; however, Defendant Nutrisystem, Inc.'s
            15 packaging fails to identify the product as a "dietary supplement" and it fails to
            16 include the required "Supplement Facts" information panel and mandatory FDA
            17 disclaimer, as it relates to function claims, namely, "These statements have not been
            18 evaluated by the Food & Drug Administration. This product is not intended to
            19 diagnose, treat, cure or prevent any disease." Attached as Exhibit F is an image of
            20 the packaging for Defendants' FRESH START product.
            21           27.      Upon information and belief Defendant Nutrisystem, Inc. introduced its
            22 FRESH START product and weight reduction programs in December 2018 or
            23 January 2019. Upon information and belief, Defendant Nutrisystem, Inc. has
            24 traditionally sold its dietary supplement products in connection with its membership
            25 meal plans. However, Defendant Nutrisystem, Inc.'s FRESH START dietary
            26 supplement is being sold separately, apart from, its meal plans, and as such is in
            27 direct competition with Plaintiff's FRESH START® products. Defendants' FRESH
            28

1048575.1        COMPLAINT AND DEMAND FOR JURY TRIAL
                                                              7
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 9 of 22 Page ID #:9




             1 START dietary supplement product is marketed to the same class of consumers as
             2 Plaintiff's FRESH START® products.
             3           28.      At the time Defendant Nutrisystem, Inc. introduced its FRESH START
             4 dietary supplement product it had constructive notice of Plaintiff's FRESH START®
             5 registration for use in connection with dietary supplements. 15 U.S.C. § 1072.
             6           29.      Upon information and belief, before filing its intent-to-use applications
             7 and launching a new product under the FRESH START mark, Defendants
             8 conducted or had conducted, a trademark search. Upon further information and
             9 belief, the trademark search revealed Plaintiff's Registration No. 2,463,131 for the
            10 mark FRESH START® for use in connection with dietary supplements.
            11                                     FIRST CLAIM FOR RELIEF
            12               (Federal Trademark Infringement Under 15 U.S.C. § 1114(1))
            13           30.      Plaintiff fully incorporates and repeats and realleges herein the
            14 allegations in paragraphs 1-29 above.
            15           31.      Plaintiff is the owner of U.S. Trademark Registration No. 2,463,131 for
            16 the mark FRESH START®.
            17           32.      Plaintiff uses and has used its federally registered FRESH START®
            18 trademark throughout the United States. Plaintiff's FRESH START® trademark is
            19 well known to the trade and members of the purchasing public who purchase dietary
            20 supplements. The public associates and identifies Plaintiff's FRESH START®
            21 trademark with Plaintiff.
            22           33.      The Defendants' unauthorized promotions, advertising, and use of
            23 Plaintiff's FRESH START® mark in connection with dietary supplements and
            24 weight reduction and weight management programs utilizing dietary supplements, is
            25 deceptively similar to Plaintiff's federally registered FRESH START® trademark.
            26 Defendants' unauthorized usage of Plaintiff's FRESH START® mark in connection
            27 with Defendants' dietary supplements and programs is identical and/or highly
            28 similar to Plaintiff's products, which is likely to cause confusion, mistake, and

1048575.1        COMPLAINT AND DEMAND FOR JURY TRIAL
                                                               8
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 10 of 22 Page ID #:10




              1 deception on the part of the consuming public as to the source of origin of goods to
              2 which the designation is applied and as to sponsorship and affiliation as between
              3 Plaintiff and Defendants. As shown on Exhibit G, Plaintiff's FRESH START®
              4 products and Defendants' infringing FRESH START products are sold side-by-side
              5 on www.google.com.
              6           34.      The Defendants' unauthorized promotion, advertising, and use of the
              7 FRESH START® mark constitutes federal trademark infringement in violation of 15
              8 U.S.C. § 1114.
              9           35.      As a result of Defendants' acts of federal trademark infringement, as
             10 alleged herein, Plaintiff is entitled to monetary damages, as provided for under the
             11 Lanham Act, §35(a), 15 U.S.C. § 1117(a), in an amount to be proven at trial.
             12           36.      Defendants' unauthorized use of Plaintiff's registered FRESH START®
             13 mark, has and will continue to result in irreparable harm to Plaintiff's reputation for
             14 which there is no adequate remedy at law.
             15           37.      Defendants' acts have caused and will continue to cause further
             16 irreparable injury to Plaintiff unless preliminarily and permanently enjoined by this
             17 Court. Plaintiff has no adequate remedy at law and is entitled to injunctive relief
             18 enjoining Defendants from the use of Plaintiff's registered FRESH START®, and
             19 any other mark or name incorporating the FRESH START® mark under the Lanham
             20 Act § 15, 15 U.S.C. § 1116.
             21           38.      Plaintiff is also entitled to an order for Defendants to deliver up for
             22 destruction all goods, and promotional and marketing products, of any kind, bearing
             23 the mark FRESH START in any format by itself, and any other mark or name
             24 incorporating FRESH START under 15 U.S.C. § 1118.
             25           39.      As a result of Defendants' unauthorized and willful infringement of
             26 Plaintiff's registered FRESH START® mark, Plaintiff is entitled to Defendants'
             27 profits, reasonable attorney's fees, costs of the action, and, due to the exceptional
             28 nature of this case, enhanced damages up to three times the amount of the calculated

1048575.1         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                 9
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 11 of 22 Page ID #:11




              1 damages pursuant to 15 U.S.C. § 1117.
              2                                   SECOND CLAIM FOR RELIEF
              3 (Counterfeit Trademark Infringement Under 15 U.S.C. §§ 1114(1) and 1116(d))
              4           40.      Plaintiff fully incorporates and repeats and realleges herein the
              5 allegations in paragraphs 1-39 above.
              6           41.      Defendants' use of FRESH START on dietary supplements constitutes
              7 use of a counterfeit mark under 15 U.S.C. § 1116(d).
              8           42.      Plaintiff uses and has used its federally registered FRESH START®
              9 trademark throughout the United States. Plaintiff's FRESH START® trademark is
             10 well known to the trade and members of the purchasing public who purchase dietary
             11 supplements. The public associates and identifies Plaintiff's FRESH START®
             12 trademark with Plaintiff.
             13           43.      Defendants' unauthorized use of Plaintiff's registered FRESH START®
             14 mark, has and will continue to result in irreparable harm to Plaintiff's reputation for
             15 which there is no adequate remedy at law.
             16           44.      Defendants' acts have caused and will continue to cause further
             17 irreparable injury to Plaintiff unless preliminarily and permanently enjoined by this
             18 Court. Plaintiff has no adequate remedy at law and is entitled to injunctive relief
             19 enjoining Defendants from the use of Plaintiff's registered FRESH START®, and
             20 any other mark or name incorporating the FRESH START® mark under the Lanham
             21 Act § 15, 15 U.S.C. § 1116.
             22           45.      Defendants' use of FRESH START is a counterfeit mark under
             23 15 U.S.C. § 1116(d)(1)(B). Accordingly, Plaintiff is entitled to the issuance of a
             24 seizure order providing for the seizure of all of Defendants' products, including
             25 dietary supplements, bearing the mark FRESH START.
             26           46.      As a result of Defendants' acts of federal trademark infringement, as
             27 alleged herein, Plaintiff is entitled to monetary damages, as provided for under the
             28 Lanham Act, §35(a), 15 U.S.C. § 1117(a), in an amount to be proven at trial.

1048575.1         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                10
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 12 of 22 Page ID #:12




              1           47.      Alternatively, in view of Defendants' use of a counterfeit mark,
              2 Plaintiff is entitled to an award of statutory damages under 15 U.S.C. § 1117(c).
              3                                     THIRD CLAIM FOR RELIEF
              4                   (False Designation of Origin Under 15 U.S.C. § 1125(a))
              5           48.      Plaintiff fully incorporates and repeats and realleges herein the
              6 allegations in paragraphs 1-47 above.
              7           49.      Defendants' acts constitute Federal False Designation of Sponsorship,
              8 Affiliation, and Origin as to the goods and services made available by Defendants
              9 and constitute a false and misleading representation under Section 43(a) of The
             10 Lanham Act, 15 U.S.C. § 1125(a).
             11           50.      Plaintiff's goods, as used in connection with Plaintiff's FRESH
             12 START® mark are related in nature and are provided to the same class of consumers
             13 through the same channels of trade as the goods and services offered by Defendant
             14 in connection with the FRESH START mark.
             15           51.      Defendants' use of the FRESH START mark is used in connection with
             16 similar and related goods as marketed by Plaintiff under Plaintiff's FRESH START®
             17 mark, and is likely to cause confusion, mistake and deceit as to the affiliation,
             18 connection or association of Defendants with Plaintiff and confusion as to whether
             19 Defendants' goods and services originate with or are sponsored or approved by
             20 Plaintiff.
             21           52.      The Defendants have unlawfully used Plaintiff's FRESH START®
             22 mark to sell and promote its products and services for profit and benefit.
             23           53.      Defendants' use of an identical mark to Plaintiff's FRESH START® was
             24 done in disregard of constructive and actual notice of Plaintiff's rights in and to the
             25 FRESH START® mark, thus resulting in the Defendants' unfair profiting from
             26 Plaintiff's good reputation and good will.
             27           54.      As a result of Defendants' acts of false designation of origin, as alleged
             28 herein, Plaintiff is entitled to monetary damages, as provided for under the Lanham

1048575.1         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                11
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 13 of 22 Page ID #:13




              1 Act, §35(a), 15 U.S.C. § 1117(a), in an amount to be proven at trial.
              2           55.      As a result of Defendants' willful infringement, this case is exceptional
              3 and Plaintiff is entitled to recover Defendants' profits, reasonable costs, and
              4 attorney's fees pursuant to Lanham Act, §35(a), 15 U.S.C. § 1117(a).
              5           56.      Defendants' unauthorized use of the FRESH START® mark, has and
              6 will continue to result in irreparable harm to Plaintiff's reputation for which there is
              7 no adequate remedy at law.
              8           57.      Defendants' acts have caused and will continue to cause further
              9 irreparable injury to Plaintiff unless preliminarily and permanently enjoined by this
             10 Court. Plaintiff has no adequate remedy at law and is entitled to injunctive relief
             11 enjoining Defendants from use of the FRESH START® mark, and any other mark or
             12 name incorporating the FRESH START mark under the Lanham Act §15, 15 U.S.C.
             13 § 1116.
             14           58.      As a result of Defendants' unauthorized and willful infringement of
             15 Plaintiff's FRESH START® mark, Plaintiff is entitled to Defendants' profits,
             16 reasonable attorney's fees, costs of the action, and, due to the exceptional nature of
             17 this case, enhanced damages up to three times the amount of the calculated damages
             18 pursuant to 15 U.S.C. § 1117.
             19                                   FOURTH CLAIM FOR RELIEF
             20                  (Federal Trademark Dilution Under 15 U.S.C. § 1125 (c))
             21           59.      Plaintiff fully incorporates and repeats and realleges herein the
             22 allegations in paragraphs 1-58 above.
             23           60.      This claim for relief is for trademark dilution under Section 43(c) of the
             24 Lanham Act, 15 U.S.C. § 1125 (c).
             25           61.      Plaintiff's FRESH START® mark has a distinctive and famous quality
             26 in the marketplace which is being diluted by the conduct of the Defendants.
             27           62.      Plaintiff's FRESH START® mark is famous due to, among other
             28 factors, the inherent and acquired distinctiveness of the marks, the continued

1048575.1         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                12
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 14 of 22 Page ID #:14




              1 duration of Plaintiff's use and extent of advertising and publicity, the amount of
              2 Plaintiff's sales of product under the mark, the geographical extent of the trading
              3 area in which Plaintiff uses its marks and the magnitude of exposure of Plaintiff's
              4 FRESH START® mark.
              5           63.      The Defendants have used Plaintiff's FRESH START mark in
              6 commerce in providing goods and services in competition with Plaintiff.
              7           64.      The Defendants' and Plaintiff's products are marketed to the same class
              8 of consumers.
              9           65.      In connection with the introduction of its FRESH START dietary
             10 supplement product and FRESH START meal plan, Defendants have and are
             11 currently engaged in a massive high-profile advertising campaign to promote its
             12 product using Plaintiff’s FRESH START® mark. This includes multiple live venue
             13 and social media product promotions using celebrity endorsements, see Exhibit H.
             14 In addition, upon information and belief, from mid-April 2019 to mid-May 2019,
             15 Defendant Nutrisystem, Inc. ran commercial airings on national television
             16 consisting of over 4,300 Nutrisystem commercial advertisements promoting the
             17 FRESH START program, and FRESH START shakes, according to iSpot.tv, an
             18 advertising analytics company, see Exhibit I. The Defendant Nutrisystem, Inc. is
             19 also promoting and selling the FRESH START program and FRESH START shakes
             20 on major shopping networks such as HSN and QVC, see Exhibit J.
             21           66.      The use of Plaintiff's FRESH START® mark by Defendants in
             22 connection with their products and services, in connection with its massive
             23 promotional campaign, has tended to and will tend to dilute the distinctive quality of
             24 Plaintiff's FRESH START® mark, and further has diminished the goodwill
             25 associated with Plaintiff's FRESH START® mark.
             26           67.      The Defendants' dilution of Plaintiff's FRESH START® mark has
             27 caused irreparable damage to Plaintiff and the Defendants' use of Plaintiff's FRESH
             28 START® mark, will continue to cause such damage unless enjoined by this Court.

1048575.1         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                               13
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 15 of 22 Page ID #:15




              1           68.      Plaintiff has no adequate remedy at law for Defendants' actions and
              2 Plaintiff is entitled to injunctive relief under 15 U.S.C. §§ 1116(c)(1), 1125(c)(1).
              3                                     FIFTH CLAIM FOR RELIEF
              4                                         UNFAIR COMPETITION
              5                                    (Cal. Bus. & Prof. Code § 17200)
              6           69.      Plaintiff fully incorporates and repeats and realleges herein the
              7 allegations in paragraphs 1-68 above.
              8           70.      This Count arises under Cal. Bus. & Prof. Code § 17200.
              9           71.      Defendants' use of Plaintiff's FRESH START® mark in connection with
             10 its business as stated herein constitutes an unlawful, unfair or fraudulent business
             11 practice and has injured and will, unless enjoined by the Court, continue to cause
             12 injury to Plaintiff's business reputation and to dilute the distinctive quality of
             13 Plaintiff's FRESH START® mark in violation of Cal. Bus. & Prof. Code § 17200, to
             14 Plaintiff's irreparable harm.
             15           72.      Plaintiff has no adequate remedy at law. Accordingly Plaintiff is
             16 entitled to both preliminary and permanent injunctive relief enjoining Defendants
             17 from use of the FRESH START® mark, and any other mark or name incorporating
             18 the FRESH START® mark under Cal. Bus. & Prof. Code § 17203.
             19           73.      As a result of Defendants' acts of unfair competition, as alleged herein,
             20 Plaintiff is entitled to monetary damages in an amount to be proven at trial.
             21           74.      Defendants' acts of unfair competition have been done with oppression,
             22 fraud and malice thereby entitling Plaintiff to an award of exemplary damages
             23 pursuant to California Civil Code § 3294.
             24                                     SIXTH CLAIM FOR RELIEF
             25                          FALSE AND MISLEADING ADVERTISING
             26                                    (Cal. Bus. & Prof. Code §17500)
             27           75.      Plaintiff fully incorporates and repeats and realleges herein the
             28 allegations in paragraphs 1-74 above.

1048575.1         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                 14
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 16 of 22 Page ID #:16




              1           76.      This Count arises under Cal. Bus. & Prof. Code § 17500.
              2           77.      Defendants' unauthorized use of Plaintiff's FRESH START® mark in
              3 connection with their business as alleged herein constitutes false and misleading
              4 advertising and has injured and, unless enjoined by the Court, will continue to cause
              5 injury to Plaintiff's business reputation and to dilute the distinctive quality of
              6 Plaintiff's FRESH START mark in violation of Cal. Bus. & Prof. Code § 17500, to
              7 Plaintiff's irreparable harm, under Cal. Bus. & Prof. Code § 17535.
              8           78.      Plaintiff has no adequate remedy at law. Accordingly, Plaintiff is
              9 entitled to both preliminary and permanent injunctive relief enjoining Defendants
             10 from use of the FRESH START mark, and any other mark or name incorporating
             11 the FRESH START mark.
             12           79.      As a result of Defendants' acts of false advertising, as alleged herein,
             13 Plaintiff is entitled to monetary damages in an amount to be proven at trial.
             14           80.      Defendants' acts of false advertising have been done with oppression,
             15 fraud and malice thereby entitling Plaintiff to an award of exemplary damages
             16 pursuant to California Civil Code § 3294.
             17                                  SEVENTH CLAIM FOR RELIEF
             18                                 (Common Law Unfair Competition)
             19           81.      Plaintiff fully incorporates and repeats and realleges herein the
             20 allegations in paragraphs 1-80 above.
             21           82.      Defendants have engaged in acts of unfair competition in violation of
             22 California's common law.
             23           83.      Defendants' acts of advertising, promoting, and using in the California
             24 marketplace marks identical and confusingly similar to Plaintiff's FRESH START®
             25 mark and in connection with goods and services identical or highly similar to those
             26 offered by Plaintiff have created a likelihood of confusion amongst the purchasing
             27 public as to the sponsorship and affiliation between the Parties and as to the source
             28 of the goods and services enumerated herein.

1048575.1         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                15
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 17 of 22 Page ID #:17




              1           84.      As a result of Defendants' acts of unfair competition, Plaintiff is
              2 entitled to preliminary and permanent injunctive relief enjoining Defendants from
              3 use of the FRESH START® mark, and any other mark or name incorporating the
              4 FRESH START® mark and monetary damages, in an amount to be proven at trial, as
              5 warranted under California common law.
              6           85.      As a result of Defendants' acts of unfair competition, as alleged herein,
              7 Plaintiff is entitled to monetary damages in an amount to be proven at trial.
              8           86.      Defendants' acts of unfair competition have been done with oppression,
              9 fraud and malice thereby entitling Plaintiff to an award of exemplary damages
             10 pursuant to California Civil Code § 3294.
             11                                    EIGHTH CLAIM FOR RELIEF
             12                             (Common Law Trademark Infringement)
             13           87.      Plaintiff fully incorporates and repeats and realleges herein the
             14 allegations in paragraphs 1-86 above.
             15           88.      Defendants have engaged in acts constituting common law trademark
             16 infringement.
             17           89.      Defendants have used in commerce reproductions, counterfeits and
             18 copies of Plaintiff's FRESH START® mark in connection with the sale, offering for
             19 sale, distribution, and advertising of goods and services identical or highly similar to
             20 those offered by Plaintiff, to the same target consumers via overlapping channels of
             21 trade.
             22           90.      Defendants' unauthorized infringing acts as alleged herein are likely to
             23 cause consumer confusion, deceiving consumers into the into the mistaken belief
             24 that Defendants' products or services emanate from, are associated with, or
             25 authorized by, Plaintiff.
             26           91.      Defendants' acts have caused and will continue to cause irreparable
             27 harm to Plaintiff.
             28           92.      As a result of Defendants' acts of trademark infringement, as alleged

1048575.1         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                16
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 18 of 22 Page ID #:18




              1 herein, Plaintiff is entitled to preliminary and permanent injunctive relief enjoining
              2 Defendants from use of the FRESH START® mark, and any other mark or name
              3 incorporating the FRESH START® mark and monetary damages, in an amount to be
              4 proven at trial, under California common law.
              5           93.      As a result of Defendants' acts of trademark infringement, as alleged
              6 herein, Plaintiff is entitled to monetary damages in an amount to be proven at trial.
              7           94.      Defendants' acts of infringement have been done with oppression, fraud
              8 and malice thereby entitling Plaintiff to an award of exemplary damages pursuant to
              9 California Civil Code § 3294.
             10                                         PRAYER FOR RELIEF
             11           WHEREFORE, Plaintiff asks that this Court grant relief against Defendants
             12 Nutrisystem, Inc. and Nutri/System IPHC, Inc. as follows:
             13           A.       For a judgment that Defendants have committed acts of Federal
             14 Trademark Infringement of Plaintiff's Registered FRESH START® mark (Reg. No.
             15 2,463,131) in violation of 15 U.S.C. § 1114(1);
             16           B.       For a judgment that Defendants' use of FRESH START constitutes use
             17 of a counterfeit mark under 15 U.S.C. § 1116(d)(1).
             18           C.       For a judgment that Defendants' acts of Federal Trademark
             19 Infringement have been willful;
             20           D.       For a judgment that Defendants' use of Plaintiff's FRESH START®
             21 mark, constitutes False Designation of Origin, which is likely to cause confusion,
             22 mistake, or deception as to the affiliation, connection or association with Plaintiff
             23 and as to the origin, sponsorship, or approval of Defendants' goods by Plaintiff in
             24 violation of 15 U.S.C. § 1125(a);
             25           E.       For a judgment that Defendants' acts of False Designation of Origin
             26 have been willful;
             27
             28

1048575.1         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                               17
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 19 of 22 Page ID #:19




              1           F.       For a judgment that Defendants' use of Plaintiff's famous FRESH
              2 START® mark, constitutes Federal Trademark Dilution of Plaintiff's famous mark in
              3 violation of 15 U.S.C. § 1125(c);
              4           G.       For a judgment that Defendants' acts constituting Federal Trademark
              5 Dilution have been willful;
              6           H.       For a judgment that Defendants' acts complained of herein constitute
              7 Unfair Competition in violation of Cal. Bus. & Prof. Code § 17200 et seq.;
              8           I.       For a judgment that Defendants' acts complained of herein constitute
              9 False and Misleading Advertising in violation of Cal. Bus. & Prof. Code § 17500;
             10           J.       For a judgment that Defendants' acts complained of herein constitute
             11 Trademark Infringement under the common law of California;
             12           K.       For a judgment that Defendants' acts complained of herein constitute
             13 Unfair Competition under the common law of California;
             14           L.       For a judgment that Defendants' acts of Unfair Competition and False
             15 and Misleading Advertising under California statutory and common laws have been
             16 willful;
             17           M.       For the grant of preliminary and permanent injunctive relief enjoining
             18 Defendants and all those in privity, concert or participation with them, against
             19 further acts of Federal Trademark Infringement, Federal False Designation of
             20 Origin, and Federal Dilution pursuant to 15 U.S.C. § 1116, said injunctive relief to
             21 provide for an order requiring the Defendants to immediately stop all promotional
             22 and marketing materials including, but not limited to, all television commercials,
             23 internet advertising and social media advertising that mentions or depicts the
             24 Plaintiff’s FRESH START® mark. In addition, the Defendants are to immediately
             25 stop all sales of any good bearing the Plaintiff’s FRESH START® mark on their
             26 website, and contact and advise all third party sellers, such as, but not limited to,
             27 QVC.com, HSN.com, Amazon.com to discontinue selling any goods bearing the
             28 Plaintiff’s FRESH START® mark;

1048575.1         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                               18
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 20 of 22 Page ID #:20




              1           N.       For the grant of an order requiring Defendants to deliver up for
              2 destruction all goods, and promotional or marketing materials directed to those
              3 goods, of any kind bearing the mark FRESH START in any format by itself, and
              4 any other mark or name incorporating the FRESH START, and colorable imitations
              5 of Plaintiff's FRESH START mark under 15 U.S.C. § 1118;
              6           O.       For the grant of an award requiring Defendants to account to Plaintiff
              7 or to pay over to Plaintiff an amount equal to all gains, profits, and advantages
              8 derived by the Defendant by reason of the Federal Trademark Infringement of
              9 Plaintiff's marks and acts of Unfair Competition pursuant to 15 U.S.C. § 1117;
             10           P.       For an award of monetary damages constituting Plaintiff's losses
             11 resulting from Defendants' acts of Federal Trademark Infringement of Plaintiff's
             12 marks and acts of Unfair Competition in an amount to be proven at trial pursuant to
             13 15 U.S.C. § 1117;
             14           Q.       At Plaintiff's election an award of statutory damages pursuant to 15
             15 U.S.C. § 1117(c).
             16           R.       For an award of treble damages in an amount up to three time the
             17 damages award in light of Defendants' willful acts of Federal Trademark
             18 Infringement, Federal False Designation of Origin and Federal Trademark Dilution;
             19           S.       For an award of damages resulting from Defendants' acts of Trademark
             20 Infringement, Unfair Competition, and False Advertising pursuant to California
             21 Business and Professions § 14340 and California Common law in an amount to be
             22 proven at trial;
             23           T.       For a finding that Defendants' conduct was oppressive, malicious and
             24 fraudulent and an award of exemplary damages under California Civil Code § 3294;
             25           U.       For an award of Plaintiff's costs and reasonable attorney's fees pursuant
             26 to 15 U.S.C. § 1117; and
             27 / / /
             28 / / /

1048575.1         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                               19
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 21 of 22 Page ID #:21




              1           For an award of any other relief as the Court deems just and proper.
              2 DATED: May 31, 2019                     FULWIDER PATTON LLP
              3
              4
              5                                         By:
                                                              Gary M. Anderson
              6                                               I. Morley Drucker
              7                                               Attorneys for Pacific Packaging Concepts, Inc.
              8
              9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

1048575.1         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                 20
            Case 2:19-cv-04755-ODW-E Document 1 Filed 05/31/19 Page 22 of 22 Page ID #:22




              1
                                                    DEMAND FOR JURY TRIAL
              2
                          Plaintiff hereby demands trial by jury as provided by Rule 38(a) of the
              3
                  Federal Rules Of Civil Procedure.
              4
              5
                  DATED: May 31, 2019                   FULWIDER PATTON LLP
              6
              7
              8                                         By:
                                                              Gary M. Anderson
              9                                               I. Morley Drucker
             10                                               Attorneys for Pacific Packaging Concepts, Inc.
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

1048575.1         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                 21
